Title: Thomas Jefferson to Patrick Gibson, 20 July 1813
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir Monticello July 20. 13.
            My last was of the 14th. your’s of the same date was received two days after. the Frenchman who laid in the claim with mr Taylor, must have been mr Peter Derieux who married the daughter of mr Mazzei’s wife, long since dead. they live in N. Carolina, and were long many years my near neighbors, and intimate in my family. during that intimacy, Derieux never pretended any claim on Mazzei, and I was too intimate with the affairs of both not to have known of such a claim if it existed. the so-called marriage-settlement I know gives him none. I shall write to him, and I am
			 certain he will retract to me the levity he has been guilty of. mr Taylor having paid the greatest part of the money, I will within a few days decide on it’s application in the whole.
			 from a rough view already taken I am afraid I may have to leave 1500.D. still unpaid of my note in the bank; but I am not yet certain.
			 in the mean time I must ask the favor of you to forward me by post 700.D. of which 400.D. may be in bills of 100.D. each and the rest in bills of from 20. down to 5.D. as also to remit to
			 the bank of Fredericksburg 76. D 60 c paiable to Nathaniel H. Hooe, and 30.D. to the bank of Winchester paiable to judge Hugh Holmes. I drew on you yesterday for 80.D. in favor of David Higgenbotham.
			 with respect to my flour on hand, my wish is to sell it for any thing rather than let
			 it
			 spoil on my hands. I would therefore have it sold for 4.D. the price you mention as going, unless you have a near prospect of a favorable change in the market. of this we cannot judge here, and therefore I must leave it to yourself.
			 be so good as
			 to let me know the exact amount of the sale to mr Taylor, and of the discount which the prompt paiment will deduct, that I may be exact in my statement to Mazzei.
			 will you do me the favor to send me 10.℔ of chocolate by the mail
			 stage?
            Your’s with esteem & respectTh: Jefferson
          
          
            P.S. I recieved yesterday the deed acknoleged in court by mr Randolph. our court will be Monday sennight, when I will acknolege & forward it. I omitted to say that by a letter of the 1st of Apr. last from our Consul at Paris he informed me he had forwarded one from Mazzei by a preceding vessel, which has probably been taken, as I have not recieved it. it proves however he was then living; & there is no particular reason for doubting his continuance in life, & his accustomed health
          
        